


110 HR 4132 IH: Homeowners Exemption Update Act of

U.S. House of Representatives
2007-11-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4132
		IN THE HOUSE OF REPRESENTATIVES
		
			November 9, 2007
			Mr. Kirk (for
			 himself, Mr. Roskam, and
			 Mrs. Biggert) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to increase
		  the exclusion of gain from the sale or exchange of a principal residence to
		  $1,000,000.
	
	
		1.Short titleThis Act may be cited as the
			 Homeowners Exemption Update Act of
			 2007.
		2.Exclusion of gain from
			 sale or exchange of principal residence increased to $1,000,000
			(a)In
			 generalSection 121(b) of the
			 Internal Revenue Code of 1986 (relating to exclusion of gain from sale of
			 principal residence) is amended—
				(1)in paragraph (1)
			 by striking $250,000 and inserting $500,000,
			 and
				(2)in paragraph
			 (2)(A), by striking all that precedes clause (i) and inserting the
			 following:
					
						(A)$1,000,000
				limitation for certain joint returnsParagraph (1) shall be
				applied by substituting $1,000,000 for $500,000
				if—
						.
				(b)Effective
			 dateThe amendments made by
			 subsection (a) shall apply to sales and exchanges after the date of the
			 enactment of this Act in taxable years ending after such date.
			
